PER CURIAM.
Now this day come the parties by their counsel and counsel for appellant presents and files a suggestion of death of the • appellant, Erich Becker, and a stipulation that this appeal be abated^ which said suggestion of death and stipulation are in the words and figures following, to wit:
“Now comes Irving Krane, .attorney of record for Eric Becker, appellant, and suggests upon the record the death of Erich Becker, lately the appellant herein, and moves this court to abate the proceedings herein.
“It is hereby stipulated by and between the parties hereto through their respective counsel that the above entitled cause be abated in accordance with the suggestion of death of Erich Becker as above set forth.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, abated pursuant to the foregoing suggestion of death and stipulation.